Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bushway (US 4,543,065) in view of Klardie (US 2003/0211445).
Regarding claims 1 and 9, Bushway discloses a prosthodontic device in FIGS 6d-7 applicable to a remainder of a natural tooth, wherein the remainder of the natural tooth has a sound root, a root canal in the sound root, and an insertion hole formed in the root canal, the prosthodontic device comprising: a post L1 having a post body and a connection unit, wherein the connection unit is formed on a surface of the post (see fig. 6D which shows cross grooves on the post which engage adhesive to connect the post to the root canal); and a core (L3) defining a mounting structure for a crown, the core being integrally formed in a one-piece formation with the post, the core having a head (as shown in FIG. 7) extending from an end of the post, the head defining an outer surface portion conically extending from a base surface portion (that which meets L2) , a  shoulder (shown in figure below to be delimited by the two surfaces) being recessed into the outer surface portion; wherein the head is configured to sit on a top end of the sound root and in its entirety is disposed external to the remainder of the natural tooth (such is functionally capable as the post is received in the root such capability is only recited as intended use.), wherein the core is greater in diameter than the post body of the post (as shown below); (claim 9) wherein 

    PNG
    media_image1.png
    838
    841
    media_image1.png
    Greyscale

Bushway teaches surfaces on a head (see figure above) but fail(s) to teach defining at least one shoulder formed on the head and defining at least two surfaces inclined at different angles with respect to the base surface portion.



    PNG
    media_image2.png
    425
    765
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bushway, by requiring, defining at least one shoulder formed on the head and defining at least two surfaces inclined at different angles with respect to the base surface portion, as taught by Chalifoux, for the purpose of providing a seating for a prosthetic.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bushway (US 4,543,065) in view of Klardie (US 2003/0211445), and further in view of Perler et al. (5,873,725), and further in view of Chalifoux (US 5,336,092).
Regarding claim 3, Bushway/Klardie discloses the claimed invention substantially as claimed as set forth above.	
Bushway further discloses wherein the post body is generally configured as a straight column (see above)

However, Perler teaches a post in FIG. 1 wherein the post body (4) is generally configured as a straight column, and a connection unit that has a plurality of threads (4a-d) that are concentric (see fig. 1, concentric rings). It is noted that Perler teaches the cross groove (fig. 2) as also taught by Bushway. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bushway/Klardie, by requiring wherein the connection unit has a plurality of threads that are one of concentric or tapered, as taught by Perler, for the purpose of securing to a root. It is noted the specific shape of the threads is a matter of obvious design choice as Perler teaches several different arrangements for achieving the same retention.   
Bushway/Klardie/Perler fail(s) to teach wherein the surface of the post body forms a rough surface.
However, Chalifoux teaches a roughened post body (“groove, roughened… or combinations of these”, col. 4, lines 21-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bushway/Klardie/Gross, by requiring, wherein the surface of the post body forms a rough surface, as taught by Chalifoux, for the purpose of providing a sound grip with the natural root of a tooth.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection addresses all limitations as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772  
5/7/2021